DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 05/31/2022. As directed by the amendment, claims 10-12, and 30-31 are cancelled and claims 32-43 have been added.  Thus, claims 42-32 are presently pending. 
Claim Objections
Claim 40  and 43  are objected to because of the following informalities: 
Claim 40,  in line 3, “tarted: should be amended to “targeted”.
Claim 43, the phrase “where generating preparing the correction” in line 1 appears to be grammatically incorrect and would need revision.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "corrected medical images" in line 12.  There is insufficient antecedent basis for this limitation in the claim, note, claim previously sets forth two types of medical images, targeted and nontargeted, it cannot be readily determined in the claim whether the limitation in question is referring to corrected targeted images or corrected nontargeted images. Claims 33-43 inherit the indefiniteness from claim 32.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As to claim 33, limitations therein are to be found in claim 32 line 4-5, as such, claim 33 does not appear to further limit the subject matter of claim 32 .  
As to claim 41, the claim depends on preciously cancelled claim 11, as such, claim 41 fails to include any limitations of the claim upon which it depends on. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37 and 40,  are rejected under 35 U.S.C. 103 as being unpatentable over PELIGARD US 20120314925 A1 (of record) in view of  PAJEAU US 20110293162 A1 in view of DECLERCK et al., US 20070299335 A1 hereinafter "DECLERK".
Regarding claims 32 and 33, PELIGRAD discloses a method of medical imaging ([0036]) comprising: generating targeted medical images using a targeted contrast agent (Fig. 3 @ 301 [0037] MR contrast agent taken up in non-tissue of interest only, hence targeted contrast agent, it follows that the MR images generated can be referred to as targeted images); generating nontargeted medical images using a nontargeted contrast agent (Fig. 3 @302 [0038] PET contrast agent taken up by tissue of interest and non-tissue of interest hence nontargeted contrast agent, it follows that the PET images generated can be referred to as nontargeted images); the targeted medical images being obtained using an imaging modality different from an imaging modality used to generate the nontargeted medical images ([0020] meets limitation of claim 33); the targeted contrast agent not providing significant contrast in the nontargeted medical images, and the nontargeted contrast agent not providing significant contrast in the targeted medical images (the contrast agents are specific to each corresponding imaging modality, as such, do not provide significant contrast to a non-corresponding imaging modality i.e., the contrast agent for MR imaging does not provide sufficient contrast to PET imaging and vice versa, see [0037-0038]); wherein the targeted contrast agent is a targeted agent configured for uptake by a targeted tissue type (see [0037] non-tumor tissue), and processing the nontargeted and targeted medical images by subtracting the nontargeted medical images from the targeted medical images ([0035] and/or [0042], the process of generating the feature image comprise “using the contrast agent MR image mask to mask the PET contrast agent uptake in the non tissue of interest in the quantified PET image and then extracting the PET contrast agent uptake in the tissue of interest in the masked quantified PET image”, the process eliminates i.e., subtracts or removes non-tissue of interest from being used to extract the PET contrast agent uptake, this is considered a subtraction process/step, i.e., the MR image mask is used to remove or subtract portions that corresponds to non-tissue of interest in the PET image). 
Even in the event it is argued that “using the contrast agent MR image mask to mask the PET contrast agent uptake” does not involve subtraction, which is not conceded here, Applicant attention is directed to PAJEAU in [0003] a mask “hide” by “subtracting out”, i.e., the technique performs a subtraction. In view of these, one of ordinary skill in the art at the time of filing the claimed invention would have recognized that the use of a mask in PELIGRAD would involve subtraction. Alternatively, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to apply the “MR image mask to mask the PET contrast agent uptake in the non tissue of interest” by subtraction, to achieve the same end result in the method of PELIGRAD.
PELIGRAD in view of PAJEAU differs with the claimed invention in that PELIGRAD does not explicitly disclose processing by fitting parameters of a pharmacokinetic model to the nontargeted medical images (PET), scaling the fitted parameters to model the targeted agent, executing the pharmacokinetic model to prepare correction images.
However, DECLERCK in the same field of endeavor of multi-modality diagnostic images teaches that it was known in the prior art to process functional medical scans (PET) by fitting parameters of a pharmacokinetic “PK”  model to temporal images using a time varying function proportional to concentration of tracer in blood vessels i.e., blood input function (BIF) obtained from MRI scan ([abstract], [0009-00012]. Examiner’s, note, fitting PK model to temporal images of the PET generates “corrected images” that are more enhanced and closely match the tissue being imaged, owing to use of the BIF parameter obtained from MRI scans during PK modelling, scales the corrected images to be more accurate and truly quantitative. A person of ordinary skill in the art, in view of the teachings above, would seek to enhance and increase accuracy of the images generated in PELIGRAD by applying the teachings of DECLERCK to fit parameters of PK model to the nontargeted (PET) images based on BIF obtained from the targeted (MR) medical images to scale the corrected images using the PK model, so as to generate more accurate corrected medical  images that account for variations between the nontargeted and targeted images. 
Regarding claim 34-37, see [0020] of PELIGARD, the medical imaging system used to obtain the targeted and non-targeted medical images are adapted to (i.e., capable to) perform MRI and PET and  [0046] wherein the PET gantry portion can be a part of a combination PET/CT, hence the medical imaging system comprises PET/CT scanner and MR gantry, such an imaging system is adapted/capable to perform imaging in an MRI and PET or CT modalities thus meeting limitations of claims 34-37. 
Regarding claim 40, PELIGRAD as modified by PAJAEU and DECLERCK discloses the limitation of claim 32 as discussed above, wherein the BIF (a function) is implemented in PK model by a convolution (DECLERCK [0009 - 0011], thus correcting differences in pharmacokinetic models between targeted contrast agent and the nontargeted contrast agent. DECLERCK discloses in [0009] that the mathematical solution of the relative concentration of agent in tissue is a convolution, as such, to obtain BIF from MRI scan, the opposite, i.e., a deconvolution would be required. Even thou DECLERCK does not explicitly disclose use of a convolution to obtain the BIF, a person of ordinary skill in the art at the time of filing the claimed invention could have found it obvious to use a deconvolution to obtain the BIF function to be applied to the PK model.  
Regarding claim 42, PELIGRAD as modified by PAJAEU and DECLERCK discloses the invention of claim 32 as discussed above, in PELIGRAD, the method disclosed in PELIGRAD in view of PAJAEU and DECLERCK is expected to be repeated to include the steps in claim 42 as the process repeats during imaging to different points in time.
Regarding claim 43, PELIGRAD as modified by PAJAEU and DECLERCK discloses the invention of claim 32 as discussed above, generation or preparation of the correction images comprises identifying of a nontargeted tissue type ([0042]), the scaling based on the BIF function as discussed in claim 32 above would best match the nontargeted tissue type in the targeted medical images. 
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over PELIGRAD in view of PAJAEU and DECLERCK  as applied to claim 32/33  above, and further in view of PAULUS et al., WO 2009019535 A1 hereinafter "PAULUS". 
Regarding claims 38 and 39, PELIGRAD as modified by PAJAEU and DECLERCK discloses the invention of claim 32/33 as discussed above, but does not explicitly disclose wherein the pharmacokinetic model is a two compartmental model, however, PELIGARD does teach in [0038], the contrast agents is uptake in tissue of interest such as tumor cells and non-tissue of interest such as blood. 
PAULUS in the same field of endeavor or molecular imaging, teaches in paragraph bridging page 4-5 various PK models and applicability, specifically, PAULUS teaches  a two-compartment PK model is applicable in  tracer concentrations in two compartments e.g., blood compartment and tissue compartment. In view of the tracer concentrations in two compartment in PELIGARD, a person of ordinary skill in the art at the time of filing the claimed invention would have applied a two-compartment PK model in the method of PELIGRAD in view of DECLERCK, so as to estimate functional and biological parameters for the two compartments in PELIGRAD. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over PELIGRAD in view of  PAJAEU and DECLERCK  as applied to claim 32  above, and further in view of HU et al., US 20110058722 A1 hereinafter "HU".
Regarding claim 41, PELIGRAD as modified by PAJAEU and DECLERCK discloses the invention of claim 32 as discussed above, but does not explicitly disclose limitations of claim 41. However, in the same filed of endeavor of multi-modality diagnostic images teaches in [0016] that a PET scan can be used to delineate a periphery of a subject or VOI and the periphery can be used to replace or reduce artifact in CT or MR image. Examiner’s note: be replacing or reducing artifacts on a periphery, an edge of sharpened. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the method PELIGRAD in view of DECLERCK to include using the nontargeted medical image in claim 32 (PET) to determine a periphery of a subject or volume of interest and use the determined periphery to either replace or reduce artifacts in the targeted medical image, so as to provide targeted images with clear and more accurate edges. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-43 have been considered but are moot in light of new ground of rejections set forth above with the following comments directed to PERIGRAD in page 9 of the response. Examiner had previously taken position that the process of applying a mask involves subtraction, PAJEAU has been further cited to show that such a process involves subtraction, in view of these, PERIGRAD in view of PAJEAU teaches aspect of subtracting a correction image from targeted image.  Applicant has also argued that PELIGRAD lacks production of a sequence of images over time, examiner respectfully disagrees, see e.g., [0027] a person of ordinary skill in the art would recognize that the imaging system disclosed by PELIGRAD, do generate a sequence of images over time.  In regards to use of “pharmacokinetic model”, this aspect is rendered obvious further in view of DECLERCK.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793